Citation Nr: 0312232	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-13 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for status post 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

It appears that the veteran performed active duty from 
October 1981 to October 1987, but this service has not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Lincoln, Nebraska.

The Board remanded the claims in April 2001 and October 2001 
for due process and development purposes.  

Due to a change of address of the veteran, the file was 
transferred to the St. Louis, Missouri RO.


REMAND

The claims must be remanded to ensure that they are developed 
and adjudicated in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

To that end, the RO must provide the veteran and his 
representative with the notice required by section 5103 of 
the VCAA and described in section 3.159(b) of the 
implementing regulation.  See 38 U.S.C.A. § 5103 (2002); 
38 C.F.R. § 3.159(b) (2002).  That notice must identify any 
information and any medical or lay evidence not currently of 
record that is necessary to substantiate each of the claims.  
Also, the notice must indicate which evidence the veteran is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on his behalf.  Id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All VA regulations which the face of the record indicates may 
be relevant should be considered by VA adjudicators in 
evaluating a request for an increase in a disability rating, 
unless their consideration would be arbitrary, capricious, or 
contrary to law.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, the notice to be furnished under 
section 5103 of the VCAA should include a discussion of the 
evidence that could support the assignment of an increased 
rating of the veteran's left and right knee disabilities, 
respectively, under certain provisions of the rating 
schedule.  Of course, the RO's notice may take into account 
other provisions of the rating schedule in addition to those 
now noted by the Board.

The left knee disability can be evaluated under Diagnostic 
Codes 5257 (concerning recurrent subluxation or lateral 
instability of the knee), 5262 (concerning malunion of the 
tibia and fibula), and 5003, 5260, and 5261 (concerning, 
collectively, arthritis coupled with limitation of motion).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260-62 
(2002).  The right knee disability can be evaluated under the 
same diagnostic codes, see id., and under Diagnostic Code 
5258 (concerning dislocation of the semilunar cartilage with 
frequent episodes of "'locking'" pain and effusion into the 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 (2002).  
See also 38 C.F.R. § 4.20 (2002) (concerning rating by 
analogy with a disability listed in the rating schedule).  

The notice to be furnished under section 5103 of the VCAA 
should include a discussion of the evidence that could 
support the assignment of an increased rating under 38 C.F.R. 
§§ 4.40, 4.45. and 4.59, if the RO finds these provisions 
relevant to either of the knee disabilities.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Among the duties VA has under the VCAA is to assist a 
claimant with obtaining medical and other documentary 
evidence pertinent to a claim.  38 U.S.C.A. § 5103(A)(b), 
(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is required to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).  
In conjunction with the notice to be given under section 
5103, the RO should ask the veteran to identify any medical 
or documentary evidence that he believes could be pertinent 
to his claims that has not yet been associated with the 
claims file.  It should try to obtain any such evidence that 
the veteran identifies.

Another of the duties VA has under the VCAA is to secure a 
medical examination or opinion if such is necessary to decide 
any claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  The Board finds that a VA medical 
examination should be performed as part of the development of 
each of the claims.

While the claims are in remand status, the RO should consider 
whether other action on either or both claims is required 
under the VCAA and its implementing regulations.

In addition, the RO should obtain a DD Form 214 or other 
documentation verifying the veteran's active service.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appropriate 
Federal agency and obtain a DD Form 214 or 
other service department document 
verifying the veteran's active duty.  When 
obtained, the documentation should be 
associated with the claims file.

2.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

3.  The RO must provide the veteran and 
his representative with notice concerning 
the kind of evidence that is required to 
substantiate each of the claims.  The 
notice must satisfy section 5103 of the 
VCAA and section 3.159(b) of the 
implementing regulation.  See 38 U.S.C.A. 
§ 5103 (2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, the notice 
must include a discussion of any 
information and any medical or lay 
evidence not currently of record that is 
necessary to substantiate each of the 
claims.  In so doing, the notice must 
refer to proof required by specific rating 
provisions that may be relevant to each 
claim, to include those discussed above.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260-62 
(2002).  The notice must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth in 
38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).

The veteran and his representative must be 
given appropriate time to respond.

4.  The RO should afford the veteran an 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claims.  The RO should attempt to 
obtain copies of all records identified by 
the veteran that have not been associated 
with the claims file.  The RO should 
document in the claims file all attempts 
to secure this evidence.  If, after making 
reasonable efforts, the RO is unable to 
obtain any records sought, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must be 
given appropriate time to respond.  

5.  After the development requested in the 
paragraphs above has been completed, the 
RO should arrange with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded an orthopedic 
examination, to show the nature and extent 
of the veteran's left and right knee 
disabilities, respectively.

All necessary tests and studies should be 
performed, including MRI, CT scan, and x-
rays.  The examiner should review the 
pertinent documents in the claims folder.  

The examiner should report all findings 
separately for each knee.

In the examination report, the examiner 
should

(i)  state whether x-rays confirm the 
presence of degenerative joint disease 
(arthritis) in the knee;

(ii)  state whether the knee condition is 
manifested by limitation of motion.  (The 
examiner should measure and report in 
degrees all ranges of motion of each knee 
and should identify in degrees any point 
after which the motion in concern appears 
to be achieved only with pain.);

(iii)  state whether it appears that as a 
result of pain, weakened movement, 
incoordination, and/or excess fatigability 
with use of the knee, the veteran has 
suffered loss of function of the knee.    
If feasible, express this determination in 
terms of the degree of additional range-
of-motion loss attributable to the factors 
at work;

(iv)  state whether the knee condition is 
manifested by subluxation and, if so, the 
extent thereof;

(v)  state whether the knee condition is 
manifested by instability and, if so, the 
nature (whether ligament-related or of 
other origin) and the extent thereof;

(vi)  provide an opinion as to whether the 
knee disability, insofar as it involves 
instability and subluxation, if at all, 
but without considering arthritis or 
limitation of range of motion or pain with 
motion, is "slight," "moderate," or 
"severe";

(vii)  state whether the knee condition is 
manifested by impairment of the tibia and 
fibula, to include, malunion of the tibia 
and fibula (and if malunion, whether the 
resulting knee disability is "moderate" 
or "marked") and nonunion of the tibia 
and fibula requiring a brace;

(viii)  state whether the knee condition 
is manifested by dislocation of the 
semilunar cartilage, with frequent 
episodes of "locking" pain and effusion 
into the knee joint;

(ix)  state whether the knee condition 
involves any other pathology, including 
any analogous to those specified above, 
and if so, describe that pathology and its 
disabling effects and state whether the 
resulting disability is "slight," 
"moderate," or "severe."

6.  After the development requested above 
has been completed, the RO should 
readjudicate the claims.  If either claim 
is not granted in full, the RO should 
address it in a supplemental statement of 
the case that is furnished to the veteran 
and his representative.  38 C.F.R. § 19.31 
(2002).  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Thereafter, if appellate review is in order, the case should 
be returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the merits of the claim.  No action 
is required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

